Citation Nr: 1753983	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  09-45 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for scar tissue of the left eye; and, if so, whether the criteria for service connection are met.

2.  Entitlement to service connection a for bilateral hearing loss disability. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for residuals of a stroke, to include as due to service-connected diabetes mellitus. 

5.  Entitlement to service connection for an eye disorder, to include as due to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine and an August 2011 rating decision by the VARO in Detroit, Michigan.  Jurisdiction currently lies with the VARO in Detroit, Michigan.  These claims were previously before the Board in January 2016 and were remanded to afford the Veteran the opportunity for a hearing.  The Veteran testified in a videoconference Board hearing in July 2017 before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file. 

The issues of service connection for scar tissue of the left eye, tinnitus, residuals of a stroke, and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 2009 decision that denied the Veteran's claim for entitlement to service connection for scar tissue of the left eye was not appealed, nor was new and material evidence received during the appeal period. 

2.  The evidence received since the July 2009 decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for scar tissue of the left eye. 

3.  Bilateral hearing loss manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSIONS OF LAW

1.  The July 2009 decision that denied the Veteran's claim for entitlement to service connection for scar tissue of the left eye is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2.  New and material evidence has been received and, as such, the claim for entitlement to service connection for scar tissue of the left eye is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Bilateral hearing loss disability was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C. §§ 1101, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  New and Material Evidence for Scar Tissue of the Left Eye

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Veteran filed an original claim for service connection for scar tissue of the left eye in October 2008 that was denied in a July 2009 rating decision.  The Veteran did not submit a timely appeal or additional evidence within the applicable time period.  Accordingly, the July 2009 rating decision is final.  

A petition to reopen the claim was submitted in October 2010.  New evidence submitted since the final July 2009 rating decision includes July 2017 hearing testimony that the Veteran noticed symptoms in service, was treated in 1966 for an eye condition, and was told by a physician that there was permanent eye damage.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, as the above-mentioned evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim, the claim for scar tissue of the left eye is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.

III.  Service Connection for a Bilateral Hearing Loss Disability

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established when the evidence shows that a veteran had a chronic condition in service or during the applicable presumptive period.  38 C.F.R. § 3.303(b) (2016).  Where a Veteran served ninety days or more of active service, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, for those listed chronic conditions, a showing of continuity of symptoms affords another route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system subject to § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 264-71 (2015)

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms of a disability susceptible to lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007); see Jandreau, 492 F.3d at 1376 (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board is obligated to and fully justified in determining whether lay evidence is credible).  

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran contends that his bilateral sensorineural hearing loss disability is related to noise exposure in service.

The first Hickson element of service connection is met as there is a diagnosis of sensorineural hearing loss in the right ear and diagnoses of mixed and sensorineural hearing loss in the left ear, according to the May 2009 VA examination.  The second Hickson element is met as in-service acoustic trauma was conceded in a July 2009 rating decision.  However, the third Hickson element is not met as there no medical nexus linking hearing loss to service.  A May 2009 VA examiner opined that it was less likely than not that hearing loss was due to service.  She stated that the Veteran's induction and separation audiometric examinations indicated no negative threshold shifts; remarked that the outside diagnosis of middle ear pathology and exposure to industrial noise exposure after service demonstrated that acoustic trauma may not have occurred during service; and concluded that hearing loss occurred after separation from service.  An April 2014 VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of service.  The examiner remarked that the Veteran had normal hearing in the right ear and left ear at separation; that the Institute of Medicine concluded that there was no sufficient scientific basis for the existence of delayed-onset hearing loss; and that the Veteran reported hearing loss following a stroke after service.  To the extent that the Veteran and his representative have asserted that hearing loss is related to service, the Board notes that the record has not established that either possesses the requisite medical expertise to render an opinion on the etiology of a hearing loss disability.  As such, the lay statements of the record are less probative than the medical evidence of record.  Consequently, the claim fails as the Hickson elements of service connection are not met.  

Further, the credible evidence of record does not establish that bilateral hearing loss was chronic or continuous since service.  Service audiometric results do not show that the Veteran experienced hearing loss in service.  Indeed, audiometric results indicate that hearing thresholds improved between induction and separation, as noted by the May 2009 VA examiner.  Service treatment records are silent for complaints or treatment for hearing loss.  Additionally, post-service medical records are largely silent for complaints or treatment of hearing loss.  Hearing loss was not detected until 38 years after service, when a March 2004 audiogram found normal to mild hearing loss.  The Board notes that the lay testimony of record is inconsistent with respect to the onset of hearing loss.  In an April 2014 VA examination, the Veteran reported experiencing hearing loss after experiencing a stroke.  Private medical records reveal that a stroke occurred in June 2003, but normal hearing was observed.  During the July 2017 hearing, the Veteran testified that hearing loss occurred in Vietnam.  His spouse testified that his hearing loss has gotten progressively worse over the last few years.  Given the inconsistent nature of the lay statements on the onset of hearing loss, and the circumstances under which the statements were made, the Board finds that the statements made contemporaneously in the medical records are more credible than the hearing testimony.  In light of this, the Board finds that the most credible evidence does not show that hearing loss manifested in service, manifested within 1 year of separation of service, or was continuous since service.  Accordingly, service connection on a chronic or continuous basis is not warranted.  

The preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is inapplicable because the evidence is not in equipoise.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for bilateral hearing loss must be denied.  


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for scar tissue of the left eye is warranted and, to this extent only, the appeal is granted. 

Entitlement to service connection for a bilateral hearing loss disability is denied.  


REMAND

The Veteran contends that he is entitled to service connection for scar tissue of the left eye, an eye disorder, tinnitus, and residuals of a stroke.  Having reviewed the record, the Board finds that additional development is warranted.  

Scar Tissue of the Left Eye and Eye Disorder

With respect to the issues of scar tissue of the left eye and eye disorder, the Board notes that there is evidence of multiple eye diagnoses.  An October 2010 private treatment record noted an impression of cataracts of both eyes, chorioretinal scars of the left eye, diabetes without retinopathy, and presbyopia.  An October 2013 disability benefits questionnaire noted diagnoses of idiopathic orbital inflammatory disease of both eyes, chorioretinal scars of the left eye, and posterior vitreous detachment.  An April 2014 VA examiner provided a diagnosis of pseudophakia and opined that the Veteran's eye condition was less likely than not incurred in or caused by service.  She noted that the Veteran reported receiving a diagnosis of scars of the left eye in 1966; that the Veteran presently had 2 old healed chorioretinic scars in the left eye; and that there was no evidence of diabetic retinopathy.  She further remarked that there was no evidence to establish any relationship between the Veteran's service-connected diabetes mellitus and the old scar, and noted that diabetes was first diagnosed in 2004. 

The Board finds that remand is warranted for additional clarification and to address the Veteran's July 2017 testimony, which indicates that the eye disabilities may have manifested in service and may have resulted from flashes from guns in service.  On remand, the Veteran should be afforded an examination to determine the current nature and etiology of all diagnosed eye disabilities.  The examiner should provide an opinion on the etiology of all eye diagnoses, to include whether they were incurred in active service (such as due to flashes from guns) and whether they are secondary to service-connected diabetes mellitus.  

Tinnitus

With respect to tinnitus, an April 2014 VA examination noted that the Veteran did not report recurrent tinnitus and denied any form of tinnitus.  However, the Veteran testified during the July 2017 hearing that he had symptoms of tinnitus and did not understand what tinnitus was when asked by the April 2014 examiner.  The Board additionally notes that shortly prior to the appeal period, a May 2009 VA examination documented that the Veteran reported intermittent tinnitus.  Accordingly, remand is warranted for additional development.  On remand, the Veteran should be afforded an examination to determine the current nature and etiology of any tinnitus present during the appeal period.  Consideration should be given to the July 2017 hearing testimony.  

Residuals of Stroke 

With respect to the Veteran's residuals of stroke, the Veteran testified during the July 2017 hearing that he was informed by Dr. M.L. that his stroke was caused by service-connected diabetes mellitus, non-service-connected hypertension, or a combination of both.  Though the record does not contain medical records documenting that Dr. M.L. made such a statement, a July 2003 private treatment record from Dr. M.L. notes that the Veteran reported that his blood pressure and blood sugar levels were elevated during hospitalization.  Additionally, June 2003 hospitalization records note a blood pressure reading of 193/112 and glucose level of 114 during hospitalization for the stroke.  In light of the above, remand is warranted for an examination to determine the nature and etiology of any residuals from the June 2003 stroke.  On remand, the examiner should provide an opinion as to whether any current stroke residuals are proximately caused by or aggravated by service-connected diabetes mellitus.  

Finally, any outstanding VA or private medical records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records not already of record relating to the claims.  

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records relating to the claims.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

3.  Afford the Veteran an examination to determine the nature and etiology of his scar tissue of the left eye and any other eye disability.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any eye disability present since October 2010.  The examiner's attention is invited to the following: an October 2010 private record noting cataracts of both eyes, chorioretinal scars of the left eye, and presbyopia; an October 2013 disability benefits questionnaire noting idiopathic orbital inflammatory disease of both eyes, chorioretinal scars of the left eye, and posterior vitreous detachment; and an April 2014 diagnosis of pseudophakia.  

The examiner is advised that even if a disability subsequently resolves during the appeal period, service connection may still be awarded if a disability is diagnosed at the time the claim was filed or during the pendency of the claim.

b)  Whether any eye disability at least as likely as not (a probability of 50 percent or greater) began in or is otherwise related to the Veteran's active service, to include flashes from guns.  

The examiner's attention is invited to the Veteran's July 2017 testimony that he noticed symptoms in service and was treated in 1966 for an eye condition.

c)  Whether any eye disability at least as likely as not (a probability of 50 percent or greater) is proximately caused by or aggravated by service-connected diabetes mellitus.   

4.  Afford the Veteran an audiological examination to determine the nature and etiology of his tinnitus.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any tinnitus present since July 2010.  The examiner's attention is invited to the Veteran's July 2017 testimony that he has symptoms of tinnitus.  

b)  Whether any tinnitus at least as likely as not (a probability of 50 percent or greater) began in or is otherwise related to the Veteran's active service. 

The examiner is advised that in-service acoustic trauma was conceded in a July 2009 rating decision.  

5.  Afford the Veteran an examination to determine the nature and etiology of any stroke residuals.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any stroke residuals present since October 2008.  The examiner's attention is invited to the July 2017 hearing testimony indicating current residuals of memory loss and headaches.  

b)  Whether any stroke residuals at least as likely as not (a probability of 50 percent or greater) began in or is otherwise related to the Veteran's active service. 

c)  Whether any stroke residuals at least as likely as not (a probability of 50 percent or greater) is proximately caused by or aggravated by service-connected diabetes mellitus.  

The examiner's attention is invited to the following: the Veteran's July 2017 testimony that he was informed by Dr. M.L. that the stroke was caused by service-connected diabetes mellitus, non-service-connected hypertension, or a combination of both; and a June 2003 hospitalization record noting a blood pressure reading of 193/112 and glucose level of 114 at the time of hospitalization for the stroke. 

The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


